— Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 11, 2012, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 21/z to 5 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 2 to 4 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur — Mazzarelli, J.P, Andrias, DeGrasse, Feinman and Kapnick, JJ.